Exhibit 10.65

CONFIDENTIAL

LOAN COMMITMENT AGREEMENT

THIS LOAN COMMITMENT AGREEMENT (this “Agreement”), is dated as of October 26,
2009, by and among NexGen Refined Coal Holdings, LLC, a Wyoming limited
liability company (“NexGen”), ADA-ES, Inc., a Colorado corporation (“ADA”) and
Clean Coal Solutions, LLC, a Colorado limited liability company (“CCS”). ADA,
NexGen and CCS are sometimes individually referred to herein as a “party” and
collectively as the “parties.”

RECITALS

A. The parties are currently parties to that certain Amended and Restated
Operating Agreement of CCS (formerly known as “ADA-NexCoal, LLC”), dated as of
November 3, 2006 (the “Operating Agreement”), pursuant to which ADA and NexGen,
as the sole Members of CCS, have made certain contributions of capital and
property to CCS.

B. ADA and NexGen anticipate that CCS will require additional contributions of
capital to fund its ongoing business and operations, and NexGen, ADA, and CCS
have agreed that, in accordance with this Agreement, up to $1,000,000 of the
capital requirements of CCS will be funded by one or more loans from NexGen to
CCS in lieu of ADA and NexGen contributing additional capital in that amount.

C. Capitalized terms not otherwise defined or referenced herein shall have the
meanings ascribed to such terms in the Operating Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which the parties hereby acknowledge, the parties do hereby
agree as follows:

1. Loan Commitment.

 

  a. Subject to the terms and conditions hereof, NexGen hereby commits to make
one or more guaranteed and secured loans (a “Loan” or “Loans”) to CCS, from time
to time, in the amounts of such capital requirements of CCS not exceeding, in
the aggregate, $1,000,000; provided, that, notwithstanding the foregoing, in no
event shall NexGen be committed or otherwise obligated to make any Loan or
series of Loans to CCS hereunder in an aggregate amount greater than twice the
amount that ADA is legally permitted to guarantee, in accordance with the
Guaranty (as defined below), based upon any restrictions or limitations under
the SPA (as defined below), or otherwise. Interest on the principal amount of
each Loan (together with the principle amount, the “Indebtedness”) shall accrue
at a rate of 5% per annum, compounded quarterly, based upon a 360 day year.

 

  b. Prior to making any Loan, ADA, CCS, and NexGen shall enter into mutually
acceptable definitive documentation in respect of the Loans, including, without
limitation, a promissory note given by CCS in substantially the form attached
hereto as Exhibit A-1 (the “Note”), a guaranty by ADA in substantially the form
attached hereto as Exhibit A-2 (the “Guaranty”), and a security and pledge
agreement in substantially the form attached hereto as Exhibit A-3, and
associated financing statements, documents and instruments (collectively, the
“Loan Documents”).



--------------------------------------------------------------------------------

  c. In connection with any Loan, CCS shall provide NexGen with no less than 10
business days’ prior written notice of its desire to borrow funds from NexGen in
connection with the foregoing commitment, and the amount of the requested Loan.
NexGen shall have no obligation to make any Loan hereunder if an Event of
Default has been declared or is continuing under any Loan.

2. Amendment to Purchase and Sale Agreement; First Amendment to Supply
Agreement. In consideration of NexGen’s commitment to make the Loans in
accordance with the terms hereof, (i) ADA, NexGen and CCS hereby amend that
certain Purchase and Sale Agreement, dated as of November 3, 2006, by and among
ADA, NexGen and CCS (formerly known as “ADA-NexCoal, LLC”) in the form attached
hereto as Exhibit B-1 (the “Purchase and Sale Agreement”), and (ii) ADA and CCS
hereby amend that certain Chemicals, Equipment, and Technical Engineering
Services Supply Agreement, dated as of November 3, 2006, by and between ADA and
CCS (formerly known as “ADA-NexCoal, LLC”) in the form attached hereto as
Exhibit B-2.

3. Loan Repayment by Additional Capital Contributions. On the Maturity Date,
each of ADA and NexGen shall make capital contributions to CCS proportionate to
their Sharing Ratios in amounts sufficient to pay and for the purpose of paying
in full all Indebtedness and other obligations to NexGen under the Loan
Documents. NexGen may make such contribution of capital by it by forgiving
obligations under the Loans in the amount thereof.

4. Conditions Precedent to Loans. Prior to any Loans being made by NexGen
hereunder, from and after July 1, 2009 ADA and NexGen shall each fund no less
than $250,000 (inclusive of the $100,000 capital paid by each of ADA and NexGen
into CCS on or about July 8, 2009) toward its proportionate share of the capital
needs of CCS determined in accordance with the Operating Agreement.

5. Use of Proceeds. All proceeds of the Loans shall be used solely to fund
expenditures by CCS determined in accordance with the Operating Agreement, it
being understood and acknowledged by ADA and NexGen that, from and after
September 1, 2009, only 50% of billings associated with any “reimbursable
duties” (as such term is defined and understood by the terms of the Operating
Agreement) of ADA and NexGen shall be billed currently to CCS for reimbursement
in accordance with CCS’ ordinary payment practices, and the balance of such
billings shall be carried by the party incurring the same and shall be billed
to, and payable by, CCS upon the earlier of (a) a Monetization (as such term is
defined in the Purchase and Sale Agreement) or (b) June 30, 2010.

6. Representations and Warranties of ADA. ADA represents and warrants to the
other parties as of the date hereof as follows:

 

  a. ADA is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation and is duly licensed
or qualified to do business and in good standing in every state in which the
nature of its business or ownership of its property requires such licensing or
qualification.

 

  b. The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby are within ADA’s corporate or other
organizational powers. The execution, delivery, and performance of this
Agreement and the transactions contemplated hereby have been duly authorized by
all necessary and appropriate corporate or other organizational action. The
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby are not in contravention of any law or the terms of ADA’s
articles of incorporation, bylaws or other organizational documents or any
amendment thereto, or of any material indenture, obligation, document,
instrument, contract or understanding (whether written or oral) to which ADA is
a party or by which ADA or any of ADA’s material property is bound or affected;
provided, however, that prior to the guarantee being given by ADA hereunder
exceeding an amount of $500,000 in the aggregate, ADA shall have obtained the
consent of Energy Capital Partners, I, LP and its affiliated entities
(collectively “ECP”) pursuant to that certain Securities Purchase Agreement
dated as of October 1, 2008 (the “SPA”).

 

2



--------------------------------------------------------------------------------

  c. This Agreement constitutes the legal, valid, and binding obligation of ADA
enforceable in accordance with the terms hereof, except as enforceability may be
limited by applicable bankruptcy and insolvency laws, laws affecting creditors’
rights generally or general principles of equity.

 

  d. No consent, license, approval, or authorization of, or registration,
declaration, or filing with, any court, governmental body or authority, or other
person or entity, is required in connection with the valid execution, delivery,
or performance of this Agreement by ADA; provided, however, that prior to the
guarantee being given by ADA hereunder exceeding an amount of $500,000 in the
aggregate, ADA shall have obtained the consent of ECP pursuant to the SPA.

7. Representations and Warranties of NexGen. NexGen represents and warrants to
the other parties as of the date hereof as follows:

 

  a. NexGen is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation and is duly
licensed or qualified to do business and in good standing in every state in
which the nature of its business or ownership of its property requires such
licensing or qualification.

 

  b. The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby are within NexGen’s corporate or other
organizational powers. The execution, delivery, and performance of this
Agreement and the transactions contemplated hereby have been duly authorized by
all necessary and appropriate corporate or other organizational action. The
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby are not in contravention of any law or the terms of NexGen’s
operating agreement or other organizational documents or any amendment thereto,
or of any material indenture, obligation, document, instrument, contract or
understanding (whether written or oral) to which NexGen is a party or by which
NexGen or any of NexGen’s material property is bound or affected.

 

  c. This Agreement constitutes the legal, valid, and binding obligation of
NexGen enforceable in accordance with the terms hereof, except as enforceability
may be limited by applicable bankruptcy and insolvency laws, laws affecting
creditors’ rights generally or general principles of equity.

 

  d. No consent, license, approval, or authorization of, or registration,
declaration, or filing with, any court, governmental body or authority, or other
person or entity, is required in connection with the valid execution, delivery,
or performance of this Agreement by NexGen.

8. Representations and Warranties of CCS. CCS represents and warrants to the
other parties as of the date hereof as follows:

 

  a. CCS is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation and is duly licensed
or qualified to do business and in good standing in every state in which the
nature of its business or ownership of its property requires such licensing or
qualification.

 

3



--------------------------------------------------------------------------------

  b. The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby are within CCS’s corporate or other
organizational powers. The execution, delivery, and performance of this
Agreement and the transactions contemplated hereby have been duly authorized by
all necessary and appropriate corporate or other organizational action. The
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby are not in contravention of any law or the terms of CCS’s
operating agreement or other organizational documents or any amendment thereto,
or of any material indenture, obligation, document, instrument, contract or
understanding (whether written or oral) to which CCS is a party or by which CCS
or any of CCS’s material property is bound or affected.

 

  c. This Agreement constitutes the legal, valid, and binding obligation of CCS
enforceable in accordance with the terms hereof, except as enforceability may be
limited by applicable bankruptcy and insolvency laws, laws affecting creditors’
rights generally or general principles of equity.

 

  d. No consent, license, approval, or authorization of, or registration,
declaration, or filing with, any court, governmental body or authority, or other
person or entity, is required in connection with the valid execution, delivery,
or performance of this Agreement by NexGen.

9. Fees and Expenses. ADA and NexGen shall each be responsible for paying their
own fees and expenses (including attorneys’ fees and expenses) in connection
with the drafting, negotiation and consummation of this Agreement and the
transactions contemplated hereby.

10. Indemnification. Each of the parties hereto (an “Indemnifying Party”) shall
indemnify, defend and hold harmless each of the other parties, and their
respective directors, officers, shareholders, managers, members, partners,
agents, representatives and employees (each an “Indemnified Party”) from and
against any and all suits, claims, costs, liabilities, damages, penalties,
expenditures, losses, charges, fees or expenses (including reasonable attorneys’
or experts’ fees and expenses) and any other disbursements of any kind or nature
whatsoever, which are incurred by, or awarded or assessed against, or imposed on
any Indemnified Party arising out of, or resulting from: (i) any representation
or warranty of an Indemnifying Party contained herein which shall have been
false or incorrect in any material respect on and as of the date made, or
(ii) any breach of or default under any term, agreement, covenant or obligation
of an Indemnifying Party hereunder or otherwise in connection with any of the
transactions contemplated herein.

11. Governing Law; Consent to Jurisdiction. This Agreement shall be governed in
all respects by the laws of the State of Colorado, without regard to the
conflict of laws provisions thereof. The parties agree that any action or
proceeding to enforce, or arising out of, this Agreement may be commenced in any
state or federal court of competent jurisdiction in the State of Colorado, and
the parties waive personal service of process and agree that a summons and
complaint commencing an action or proceeding in any such court shall be properly
served and shall confer personal jurisdiction if served by registered or
certified mail to ADA, CCS or NexGen, as appropriate, or as otherwise provided
by the laws of the State of Colorado or the United States.

12. Further Assurances. The parties agree to enter into, execute and deliver to
one another or to appropriate third parties, from time to time, any and all
agreements, undertakings, instruments, consents or the like, that are or may
become necessary or desirable to carry out the agreement and intent of the
parties to the transactions contemplated by this Agreement and the Exhibits
hereto.

13. Modification; Waiver; Cumulative Remedies. No modification or amendment of
any provision of this Agreement shall be made, except by a written agreement
signed by ADA, CCS and NexGen. No party shall be deemed to have waived any
rights under this Agreement unless such waiver is

 

4



--------------------------------------------------------------------------------

given in writing. No delay or omission on the part of any party hereto in
exercising any right shall operate as a waiver of such right or any other right.
A waiver by any party of any provision of this Agreement shall not prejudice or
constitute a waiver of such party’s rights otherwise to demand strict compliance
with that provision or any other provision of this Agreement. No prior waiver by
a party, nor any course of dealing between the parties shall constitute a waiver
of any of any party’s rights or of any obligations of another party as to any
future transactions. Whenever the consent of any party is required under this
Agreement, the granting of such consent by such party in any instance shall not
constitute continuing consent in subsequent instances where such consent is
required, and in all cases such consent may be granted or withheld in the sole
discretion of the party granting the consent in the first instance. The rights
and remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are in addition to any rights and remedies provided by law.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which, whether an original or a copy of such original, when so executed
and delivered, shall be deemed an original by all parties hereto, but all of
which shall together constitute one and the same Agreement. Transmission by
facsimile or other form of electronic transmission of an executed counterpart of
this Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart. Failure by any party hereto to deliver an hard copy, original,
executed counterpart of this Agreement shall not affect the validity,
enforceability and binding effect of this Agreement.

15. Headings. The subject headings used in this Agreement are for convenience
only and shall not affect the construction or interpretation of this Agreement.

16. Severability. The provisions of this Agreement are independent of, and
separable from, each other, and no such provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
such provision may be invalid or unenforceable in whole or in part. If any
provision of this Agreement is prohibited or unenforceable in any jurisdiction,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition or unenforceability, and such prohibition or unenforceability
shall not invalidate the balance of such provision to the extent it is not
prohibited or unenforceable nor render prohibited or unenforceable such
provision in any other jurisdiction.

17. Entire Agreement. This Agreement and the Exhibits attached hereto and
incorporated herein by this reference, constitute the entire agreement and
understanding between the parties hereto with respect to the transactions
contemplated hereby and supersede all prior negotiations, understandings, and
agreements between such parties, whether written or oral, with respect to such
transactions. Upon the parties entering into definitive documentation in respect
of a Loan, such definitive documentation shall govern all of the terms and
conditions of such Loan and shall supersede and replace any directly conflicting
terms and conditions of this Agreement in respect thereof.

18. No Oral Agreements. Oral agreements or commitments to loan money, extend
credit or to forbear from enforcing repayment of a debt, including promises to
extend or renew such debt, are not enforceable. To protect ADA and NexGen from
misunderstanding or disappointment, any agreements covering such matters shall
be contained in the Loan Documents, which shall be the complete and exclusive
statement of the agreement between the parties, except as the parties may later
agree in writing.

19. Successors and Assigns. The rights and obligations of the parties hereto
shall be binding upon and inure to the benefit of, the respective successors and
assigns of the parties.

20. No Subrogation. The parties agree and acknowledge that, to the extent ADA is
required by the terms of the Guaranty to make any payments under the Guaranty to
NexGen, ADA shall have no right of subrogation, reimbursement or indemnity
whatsoever from or to CCS with respect thereof, except as to the rights set
forth in Paragraph 21 hereof.

 

5



--------------------------------------------------------------------------------

21. Capital Contributions for Repayment. On the Maturity Date (as such term is
defined in the Note), each of ADA and NexGen shall make capital contributions to
CCS proportionate to their Sharing Ratios in amounts sufficient to pay, and for
the purpose of paying in full, all Indebtedness and other obligations to NexGen
under the Note and the other Loan Documents. NexGen may make such contribution
of capital by it by forgiving obligations under the Loans in the amount thereof.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Commitment
Agreement to be duly executed as of the date first above written.

 

ADA-ES, INC.     CLEAN COAL SOLUTIONS, LLC Signature:  

/s/ Mark H. McKinnies

    Signature:  

/s/ Brian C. Humphrey

Print Name:   Mark H. McKinnies     Print Name:   Brian C. Humphrey Title:   SVP
& CFO     Title:   Manager NEXGEN REFINED COAL HOLDINGS, LLC       Signature:  

/s/ Charles S. McNeil

      Print Name:   Charles S. McNeil       Title:   President      

 

7



--------------------------------------------------------------------------------

Exhibit A-1

Form of Promissory Note

 

8



--------------------------------------------------------------------------------

Exhibit A-2

Form of Guaranty

 

9



--------------------------------------------------------------------------------

Exhibit A-3

Form of Security and Pledge Agreement

 

10



--------------------------------------------------------------------------------

Exhibit A-4

Form of Registration Rights Agreement

 

11



--------------------------------------------------------------------------------

Exhibit B-1

First Amendment to Purchase and Sale Agreement

 

12



--------------------------------------------------------------------------------

Exhibit B-2

First Amendment to Chemicals, Equipment, and Technical Engineering Services
Supply Agreement

 

13